Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Halac et al (US20170188912A1; hereinafter known as “Halac”).
Regarding claim 1, Halac teaches a continuous analyte monitoring inserter apparatus (See Halac Figure 21 and [0007]), comprising: 
an outer member (See Halac Figure 21 part 152, outer membrane also see [0280]); 
an inner member configured to telescope relative to the outer member (See Halac Figure 21 part 150, inner membrane); 
a transmitter carrier (See Halac Figure 7 and 34 part 134) configured to support a transmitter and biosensor assembly, the transmitter carrier (See Halac Figure 34 part 312 transmitter and biosensor assembly) including a bias member (See Halac Figure 34 part 306); 
an insertion device (See Halac Figure 21 part 156); and 
a pivot member configured to pivot relative to the transmitter carrier and support the insertion device (See Halac Figure 21 part 162 [0292] [0374] [0442], Figure 7 and 8),
 wherein axial motion of the outer member is configured to press the bias member against the pivot member over a first portion of a stroke, wherein the pivot member is prevented from pivoting over the first portion of a stroke thus facilitating movement of the transmitter carrier and the insertion device (See Figure 7 and 8 needle hub 162 pivots relative to transmitter carrier 134 and insertion device 156 also see [0292] [0374] [0442]), and 
over a second portion of the stroke, the bias member is allowed to pivot the pivot member and retract the insertion device (See Halac [0037] [0080], retraction member to retract the needle also see Figure 11 and see Figure 75).
Regarding claim 2, Halac teaches the outer member has a first pivot window (See Halac Figure 31, there is an outer window on lower part) and the inner member has a second pivot window (See Halac Figure 31 part 286e and see [0438]).
Regarding claim 3, Halac teaches the pivot member is configured to pivot (See Figure 7 and 8 needle hub 162 pivots relative to transmitter carrier 134 and insertion device 156 also see [0292] [0374] [0442]) when the first pivot window of the outer member overlaps with the second pivot window of the inner member. (See Halac Figure 31, when the device is pushed down the 286e locks in also see [0438]).
Regarding claim 4, Halac teaches the outer member includes a first alignment feature (See Halac [0032], the first arm of the first portion can be vertically aligned with the second flex arm of the second portion, outer membrane equivalent to the first portion), and the inner member includes a second alignment feature (See Halac [0032], the first arm of the first portion can be vertically aligned with the second flex arm of the second portion, outer membrane equivalent to the first portion), wherein the first alignment feature is configured to interface with the second alignment feature so as to vertically align the first pivot window of the outer member with the second pivot window of the inner member (See Halac Figure 31 the top and bottom portions are aligned with window on bottom portion and 286e).
Regarding claim 5, Halac teaches the bias member (See Halac Figure 34 part 306) includes a locking feature that engages the second pivot window (See Halac [0021] [0072], locking arms allow for the alignment and locking and unlocking of the assembly) of the inner member and restricts movement of the bias member (See Halac Figure 34 306) and pivot member (See Halac Figure 21 part 162) after insertion of a biosensor (See Halac [0072] and Figure 9). 
Regarding claim 6, Halac teaches prevention from pivoting over the first portion of the stroke facilitates insertion of a biosensor, and allowing the pivot of the pivot member over the second portion of the stroke facilitates retraction of the insertion device (See Halac 7 part 162, path 154 depicts the stroke facilitates insertion of a biosensor by going past the first portion 150 into the second portion 152 where the pivot member 162 retracts once the biosensor is inserted see [0280-0282] and [0322-0323]).
Regarding claim 7, Halac teaches during insertion of the biosensor, the pivot member is prevented from pivoting until the pivot member enters a pivot window of the inner member (See Halac [0322], 162 snaps onto base into a docked position and follows path 154 which leads to pivot window depicted in Figure 31).
Regarding claim 8, Halac teaches the transmitter carrier is configured to support the transmitter and biosensor assembly during insertion of a biosensor of the transmitter and biosensor assembly (See Halac Figure 34 part 312 see [0282] carries glucose sensor and sensor module).
Regarding claim 9, Halac teaches the pivot member (See Figure 21 part 162) includes an insertion device support feature configured to support the insertion device during insertion (See Halac Figure 21 part 156).
Regarding claim 10, Halac teaches the pivot member (See Halac Figure 7 part 162) includes a bias member interface feature configured to interface with the bias member (See Figure 34 part 306 and [0456]).
Regarding claim 11, Halac teaches the bias member is curved within the continuous analyte monitoring inserter apparatus (See Halac Figure 34 part 306 is a curved spring with apparatus).
Regarding claim 12, Halac teaches the bias member contacts the inner member, outer member, and pivot member during insertion (See Halac Figure 34 part 306 also see [0456], also see Figure 7 is in 132).
Regarding claim 13, Halac teaches at least the transmitter carrier and the bias member are formed from a single piece of material (See Halac Figure 34 transmitter carrier 312 and bias member 306).
Regarding claim 14, Halac teaches the transmitter carrier includes a housing having a top region, and a bottom region configured to support the transmitter and biosensor assembly during insertion (See Halac Figure 34 part 312 has a top and bottom portion ).
Regarding claim 15, Halac teaches the housing includes a compression relief feature positioned between the top region and bottom region of the housing (See Halac [0372] and See Figure 27 and Figure 40).
Regarding claim 16, Halac teaches at least one of the inner member and the outer member is formed from a biodegradable or recyclable material (See Halac [0364], can be made from plastic).
Regarding claim 17, Halac teaches the inner member includes a pre-insertion lock feature configured to extend into a first pivot window of the outer member so as to prevent the outer member from sliding over the inner member prior to insertion (See Halac [0021] [0072], locking arms allow for the alignment and locking and unlocking of the assembly).
Regarding claim 18, Halac teaches bias member is flexible (See Halac Figure 34 part 306 and the springs are flexible). 
Regarding claim 19, Halac teaches the outer member and the inner member each include an oval outer shape in cross-section (See Halac Figure 46 oval shape).
Regarding claim 20, Halac teaches the outer member includes a top profile comprising a non-planar top surface portion configured to be held by a user (See Halac Figure 2), wherein the top profile comprises a compound curved surface including multiple continuous radii across the top profile (See Halac Figure 2 top surface has a curved surface).
Regarding claim 21, Halac teaches the inner member includes one or more retainer tangs that extend locally inward to retain and hold the transmitter and biosensor assembly (See Halac Figure 7 edges on 128, the base retains transmitter and biosensor).
Regarding claim 22, Halac teaches the outer member comprises one or more local relief openings and the inner member comprises one or more local contact features (See Halac Figure 19 part 230 and 232), and the one or more local contact features are allowed to snap into the one or more local relief openings allowing the one or more retainer tangs to move away from and free the transmitter and biosensor assembly (See Halac Figure 19 and see [0354] and see Halac Figure 7 128 base edges as retainer tangs).
Regarding claim 23, Halac teaches am inserter apparatus configured to insert a biosensor of a continuous analyte monitoring transmitter and biosensor assembly (See Halac Figure 21 and [0007), comprising:
 an outer member (See Halac Figure 21 part 152, outer membrane also see [0280]) having a first pivot window (See Halac Figure 31, there is an outer window on lower part) and a first alignment feature (See Halac [0032], the first arm of the first portion can be vertically aligned with the second flex arm of the second portion, outer membrane equivalent to the first portion); 
an inner member (See Halac Figure 21 part 150, inner membrane) having a second pivot window (See Halac Figure 31 part 286e and see [0438) and a second alignment feature (See Halac [0032], the first arm of the first portion can be vertically aligned with the second flex arm of the second portion, outer membrane equivalent to the first portion), wherein: 
the inner member is configured to be telescopic within the outer member (See Halac Figure 20); 
the first alignment feature of the outer member is configured to interface with the second alignment feature of the inner member so as to vertically align the first pivot window of the outer member with the second pivot window of the inner member (See Halac Figure 31 the top and bottom portions are aligned with window on bottom portion and 286e); 
a transmitter carrier (See Halac Figure 7 and 34 part 134) configured to support a transmitter and biosensor assembly during insertion of the biosensor of the transmitter and biosensor assembly (See Halac Figure 34 part 312 transmitter and biosensor assembly), the transmitter carrier including a bias member having an end feature (See Halac Figure 34 part 306 has ends of springs which contact); and 
a pivot member configured to pivot relative to the transmitter carrier (See Halac Figure 21 part 162 [0292] [0374] [0442], Figure 7 and 8), the pivot member including an insertion device support feature configured to support an insertion device during insertion (See Halac Figure 21 part 162 [0292] [0374] [0442], Figure 7 and 8) and a bias member interface feature configured to couple with the end feature of the bias member (See Halac Figure 34 part 306 has an ends on spring); 
wherein the outer member is configured to slide relative to the inner member and press the bias member against the pivot member during insertion (See Figure 7 part 162 pivot member shows the bias member 306 which is a part of 132 be pressed by arrow 154); and
 wherein during insertion, the pivot member is prevented from pivoting by the inner member until the insertion device inserts the biosensor into a subcutaneous region of a user (See Figure 11, arrows shows press by down arrow and pull my up arrow also see [0293] and See Halac [0322], 134 snaps onto base into a docked position and follows path 154 which leads to pivot window depicted in Figure 31) and the first pivot window of the outer member overlaps with the second pivot window of the inner member and the pivot member enters overlapping pivot windows of the inner member and outer member (See Halac Figure 31, when the device is pushed down the 286e locks in also see [0438] also see Figure 3), thereby allowing the bias member to pivot the pivot member and retract the insertion device from the subcutaneous region of the user (See Halac Figure 9 and 10, arrows show the insertion and retraction).
Regarding claim 24, Halac teaches an inserter apparatus (See Halac abstract) comprising:
 providing an outer member (See Halac Figure 21 part 152, outer membrane also see [0280]); 
providing an inner member configured to telescope within the outer member (See Halac Figure 21 part 150, inner membrane); 
assembling an assembly of a transmitter carrier having a bias member (See Halac Figure 7 and 34 part 134 the transmitter carrier and bias member 306), a pivot member (See Halac Figure 21 part 162), and an insertion device by placing the insertion device into an insertion device support feature of the pivot member and into a guide region of the transmitter carrier (See Figure 21 part 156 and pivot member 162 which guides transmitter carrier 134);
 bending the bias member so that an end feature of the bias member contacts a bias member interface feature of the pivot member (See Halac Figure 34 part 306 bias member ends are in contact 162 also see Figure 21 and Figure 7); and
 inserting the assembly into the outer member and the inner member (See Halac Figure 3).
Regarding claim 25, Halac teaches an inserter apparatus to insert a biosensor (See Halac abstract and Figure 21 and [0007]), comprising: 
providing the inserter apparatus comprising: 
an outer member (See Halac Figure 21 part 152, outer membrane also see [0280]),
 an inner member (See Halac Figure 21 part 150, inner membrane), 
a transmitter carrier (See Halac Figure 7 and 34 part 134), 
a bias member coupled to the transmitter carrier (See Halac Figure 34 part 306), 
a pivot member configured to pivot relative to the transmitter carrier (See Halac Figure 21 part 162 [0292] [0374] [0442], Figure 7 and 8), and 
an insertion device including an insertion portion (See Halac Figure 21 part 156); 
providing a transmitter and biosensor assembly detachably coupled to the transmitter carrier (See Halac Figure 34 part 312 transmitter and biosensor assembly);
 contacting an insertion site of a user's skin with the inner member (See Halac Figure 10 and see [0278]); 
pushing on the outer member to cause the bias member to push against the pivot member thus causing the transmitter carrier and pivot member to move toward the insertion site (See Halac Figure 8, arrow depicts pushing), wherein the pivot member is prevented from pivoting over a first portion of a stroke of the inserter apparatus (See Figure 7 and 8 needle hub 162 pivots relative to transmitter carrier 134 and insertion device 156 also see [0292] [0374] [0442]);
 continuing to move the transmitter carrier and pivot member toward the insertion site over the first portion of the stroke by further pushing with the bias member until the insertion portion of the insertion device makes contact with and enters the insertion site and contacts interstitial fluid (See Halac Figure 8, the transmitter carrier is pushed further into the insertion site), and a bottom surface of the transmitter and biosensor assembly contacts the skin (See Halac Figure 8 and also see [0272]); and 
performing a second portion of the stroke wherein the pivot member is allowed to pivot and the insertion portion of the insertion device is retracted from the insertion site by the pivot of the pivot member pulling on the insertion portion (See Halac Figure  21 part 162 , path 154 depicts the stroke facilitates insertion of a biosensor by going past the first portion 150 into the second portion 152 where the pivot member 134 retracts once the biosensor is inserted see [0280-0282] and [0322-0323).
Regarding claim 26, Halac teaches the inner member comprises a pivot window (See Halac Figure 31-part 286e and see [0438]), and wherein during insertion of the biosensor, the pivot member is prevented from pivoting until the pivot member enters the pivot window of the inner member (See Halac [0322], 162 snaps onto base into a docked position and follows path 154 which leads to pivot window depicted in Figure 31).
Regarding claim 27, Halac teaches the outer member has a first pivot window (See Halac Figure 31, there is a outer window on lower part) and the inner member has a second pivot window (See Halac Figure 31 part 286e and see [0438]), and the pivot member is allowed to fully pivot when the first pivot window overlaps with the second pivot window (See Figure 7 part 162, sensor module connects 132 assembly and 138 sensor and 128 bases, also see Figure 19 part 134 and See Halac Figure 31, when the device is pushed down the 286e locks in also see [0438]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791